Exhibit 10.3

 

CONFIDENTIAL INFORMATION REDACTED AND FILED SEPARATELY

WITH THE SECURITIES AND EXCHANGE COMMISSION.

OMITTED PORTIONS INDICATED BY [*REDACTED*].

 

April 21, 2014 (amendment 1)

 

Mr. Todd Poste

Vice President

Global Procurement

Hertz Corporation

225 Brae Blvd

Park Ridge, NJ 07656

 

CONFIDENTIAL

 

Dear Todd:

 

As an addendum to our previous 2014/2015 agreement (signed on 12/20/2013) the
following amendments apply to the existing program, and additional vehicles
(Listed below) are eligible for purchase under the 2014/2015 Guaranteed
Depreciation Program.

 

Eligible Vehicles:

Quantity [*REDACTED*] - [*REDACTED*]

 

Hold Period:

The minimum usage period for these vehicles is [*REDACTED*] months.  All other
in service parameters outlined in the 2014/2015 agreement apply.

 

Depreciation and DRIP:

The Monthly Depreciation listed in the revised “2014 Chrysler Group LLC
Guaranteed Depreciation Program Rules” will apply.  The subject depreciation
amount is $[*REDACTED*] per month on the [*REDACTED*].  The DRIP incentive for
this subject batch of [*REDACTED*] will set at $[*REDACTED*].  Unless otherwise
specifically set forth in this Agreement, all other terms and conditions of the
2014 MY GDP Program remain in full force and effect and apply to the Eligible
Vehicles.

 

We are glad to be able to work with you on this special addendum, and look
forward to growing our partnership with Hertz Corporation.

 

Sincerely,

 

 

 

 

 

 

 

Agree:

/s/ Darren Arrington

 

Date

 

 

 

Todd Poste, Hertz Corporation

 

 

 

Darren Arrington

 

 

 

 

 

 

 

Agree:

/s/Caroline Costello

 

Date

 

5/12/2014

 

Caroline Costello, Senior Manager Rental Sales

 

 

 

Cc: T. Tullio - Finance

 

 

 

 

--------------------------------------------------------------------------------